Exhibit 10.5

 

DPCM Capital, Inc.

382 NE 191 Street, #24148

Miami, FL 33179

 

October 20, 2020

 

CDPM Sponsor Group, LLC

382 NE 191 Street, #24148
Miami, FL 33179

 

Re:Administrative Services Agreement

 

Ladies and Gentlemen:

 

This letter agreement by and between DPCM Capital, Inc. (the “Company”) and CDPM
Sponsor Group, LLC (“Sponsor”), dated as of the date hereof, will confirm our
agreement that, commencing on the effective date (the “Effective Date”) of the
Registration Statement on Form S-1 filed with the U.S. Securities and Exchange
Commission (the “Registration Statement”) for the Company’s initial public
offering and continuing until the earlier of the consummation by the Company of
an initial business combination or the Company’s liquidation (in each case as
described in the Registration Statement) (such earlier date hereinafter referred
to as the “Termination Date”):

 

i.Sponsor shall make available, or cause to be made available, to the Company,
at 382 NE 191 Street, #24148, Miami, FL 33179 (or any successor location of
Sponsor), certain office space, utilities and secretarial and administrative
support as may be reasonably required by the Company. In exchange therefor, the
Company shall pay Sponsor the sum of $10,000 per month on the Effective Date and
continuing monthly thereafter until the Termination Date; and

 

ii.Sponsor hereby irrevocably waives any and all right, title, interest, causes
of action and claims of any kind as a result of, or arising out of, this letter
agreement (each, a “Claim”) in or to, and any and all right to seek payment of
any amounts due to it out of, the trust account established for the benefit of
the public stockholders of the Company and into which substantially all of the
proceeds of the Company’s initial public offering will be deposited (the “Trust
Account”), and hereby irrevocably waives any Claim it may have in the future,
which Claim would reduce, encumber or otherwise adversely affect the Trust
Account or any monies or other assets in the Trust Account, and further agrees
not to seek recourse, reimbursement, payment or satisfaction of any Claim
against the Trust Account or any monies or other assets in the Trust Account for
any reason whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.

 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This letter agreement constitutes the entire relationship of the parties hereto,
and any litigation between the parties (whether grounded in contract, tort,
statute, law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of laws principles.

 



 

 

 

  Very truly yours,       DPCM Capital, inc.

 

  By:   /s/ Emil Michael   Name:   Emil Michael   Title:     Chief Executive
Officer

 

AGREED TO AND ACCEPTED BY:     CDPM Sponsor Group, llc  

 

By:   /s/ Emil Michael   Name:   Emil Michael   Title:     Manager  

 

[Signature Page to Administrative Services Agreement]

 

 

 



 

 

 

 